                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISON

 JOE RICHARD “TREY” POOL,                    §
 III, TRENTON DONN “TRENT”                   §
 POOL, ACCELEVATE2020, LLC,                  §
 LIBERTY INITIATIVE FUND, and                §
 PAUL JACOB,                                 §         CIVIL ACTION
                                             §
          Plaintiffs,                        §         No. 19-CV-2236
                                             §
 v.                                          §
                                             §
 CITY OF HOUSTON and PAT J.                  §
 DANIEL, in her official capacity as         §
 Secretary of the City of Houston            §
                                             §
          Defendants.                        §

                     DEFENDANTS CITY OF HOUSTON’S AND
                PAT J. DANIEL’S MOTION FOR LEAVE TO EXCEED
                           THIS COURT’S PAGE LIMIT

         Defendants, the City of Houston (“Houston”), and Pat J. Daniel, the City Secretary

sued in her official capacity, (collectively “the City”), file this Motion for Leave to Exceed

this Court’s Page Limit. In support of its Motion, the City states the following:

         1.     This Court’s Procedure No. 4(H) states that motions should not exceed 20

pages.

         2.     The City previously filed a Motion to Dismiss or, Alternatively, for Summary

Judgment, directed to Plaintiffs’ First Amended Petition, that complied with Procedure

4(H).




                                              1
        3.     Thereafter, this Court allowed Plaintiffs to amend their pleadings to add eight

claims to the three they had previously asserted.

        4.     The City wishes to file its Amended Motion to Dismiss or, Alternatively, for

Summary Judgment, directed to Plaintiffs’ Second Amended Petition and Memorandum in

support. The City’s motion is two pages long and its Memorandum is forty pages long,

excluding the table of contents and other organizational items this Court requires.

        5.     Plaintiffs’ claims raise myriad constitutional issues, cloaked in excessive,

over-heated rhetoric, that requires pain-staking analysis to reveal that they are utterly

without merit. Consequently, it is important that the City’s motion, which would dispose

of all 11 claims, be thorough and present the Court will all pertinent issues. It would not be

possible to do that in 20 pages, or less than 2 pages a claim.

        6.     Further, to adhere to the Court’s rule would require Houston to completely

rewrite the memorandum it had already filed, wasting precious resources.

        7.     Counsel for the City has contacted counsel for Plaintiffs who opposes

anything more than 30 pages.

        For the reasons stated herein, the City s respectfully request that this Court grant

Defendants’ Motion for Leave to Exceed Page Limit, and allow Houston to file the attached

motion and memorandum, and award to Houston or other relief as to which the Court finds

it entitled.




                                              2
                                          Respectfully submitted,
                                          ARTURO G. MICHEL
                                          City Attorney
                                          SUZANNE R. CHAUVIN
                                          Chief, General Litigation Section

                                    By:    /s/ Suzanne R. Chauvin
                                          Suzanne R. Chauvin
                                          Senior Assistant City Attorney
                                          Southern District Bar No. 14512
                                          Texas State Bar No. 04160600
                                          City of Houston Legal Department
                                          P.O. Box 368
                                          Houston, Texas 77001-368
                                          900 Bagby, 4th Floor
                                          Houston, Texas 77002
                                          Telephone: 832.393.6219
                                          Fax: 832.393.6259
                                          suzanne.chauvin@houstontx.gov

                                          Attorney in Charge


Of Counsel:

Collyn A. Peddie
Senior Assistant City Attorney
Southern District Bar No. 843
Texas State Bar No.: 15707300
832.393.6463 - Telephone
collyn.peddie@houstontx.gov

Lydia S. Zinkhan
Senior Assistant City Attorney
Southern District Bar No. 11882
Texas State Bar No.: 22277600
832.393.6467 - Telephone
lydia.zinkhan@houstontx.gov

Attorneys for Defendants
City of Houston and Pat J. Daniel

                                      3
                           CERTIFICATE OF SERVICE

       I certify that on May 25, 2021, a copy of the foregoing City’s Motion to Dismiss
or, Alternatively, Motion for Summary Judgment on Plaintiffs’ Claims was served
electronically on the CM/ECF system which will automatically serve an electronic
notice on the following counsel of record for Plaintiffs:

Jerad Najvar
Austin M.B. Whatley
NAVJAR LAW FIRM, PLLC
2180 North Loop West, Suite 255
Houston, TX 77018
jerad@najvarlaw.com
austin@najvarlaw.com

IMPG ADVOCATES, INC.
Paul A. Rossi
316 Hill Street
Mountville, PA 17554
Paul-Rossi@comcast.net

                                               /s/ Suzanne R. Chauvin
                                               Suzanne R. Chauvin




                                           4
